Citation Nr: 0534081	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-29 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES


1.  Entitlement to service connection for seizure disorder.

2.  Entitlement to a compensable rating for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1987 to August 1990.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for residuals of head trauma, rated 
noncompensable, and denied service connection for a seizure 
disorder.  

The matter of the rating for residuals of head trauma is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington D.C.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

The veteran's current seizure disorder was not manifested 
during service or within one year of his discharge from 
service, and is not shown to be related to service or to the 
head trauma the veteran suffered therein.


CONCLUSION OF LAW

Service connection for a seizure disorder is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The record reflects that through a September 2001 letter 
(prior to the RO's initial adjudication of his claims) the 
veteran was advised of the evidence and information necessary 
to substantiate a service connection claim, the information 
he was required to provide to enable VA to obtain evidence in 
support of his claim, the assistance VA would provide in 
obtaining evidence and information in support of the claim, 
and the evidence he should submit if he did not desire VA to 
obtain such evidence on his behalf.  A September 2003 
statement of the case (SOC) provided a full outline of the 
regulation implementing the VCAA, including (at p. 3) that 
the veteran should submit any evidence in his possession 
pertinent to his claim.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier. 

The veteran's VA treatment and private medical records have 
been secured.  The RO arranged for a VA examination (with 
advisory medical opinion) in September 2002.  Additional 
evidence has been received since that examination.  However, 
the evidence duplicates, or is cumulative to, evidence of 
record at the time of the examination, and does not alter the 
factual premise on which the examiner's opinion was based.  
[The veteran's representative argues that the VA examination 
was inadequate because the examiner did not consider the 
veteran's service medical records (SMRs).  However, the 
record indicates that the RO forwarded the claims file, 
including the SMRs, to the examiner in August 2002 (A month 
prior to the examination).  The examination request 
specifically asked that the examiner review the SMRs.  
Nothing in the file indicates that he did not, and the 
factual premise on which the advisory opinion was based is 
consistent with the facts shown by the record.]  Hence, the 
Board finds that another VA examination for an advisory 
opinion is not necessary.  The veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

II. Factual Background

The veteran's SMRs show that, in December 1988, he sustained 
head trauma when he was assaulted and kicked repeatedly.  
Injuries included a forehead laceration and a contused right 
eye.  There was no dizziness, loss of consciousness, or 
drowsiness after the incident.  The forehead laceration was 
sutured.  The SMRs do not mention any complaints, findings, 
or diagnosis pertaining to a seizure disorder.  In medical 
history provided on service separation examination, the 
veteran denied any history of seizures or dizziness.  
Neurological evaluation was normal.  A forehead scar was 
noted. 

The record does not contain any post-service medical records 
prior to 1999.  

VA medical records note that the veteran suffered from a 
minor head trauma in 1998 or 1999.

Private medical records show that in February 1999 the 
veteran suffered a generalized tonic seizure during which he 
fell to the ground and lost consciousness for less than five 
minutes.  He was treated with Dilantin in the Grossmount 
Hospital Emergency Room.  He denied having had seizures prior 
to that occasion.

VA and private medical records show that the veteran suffered 
from further seizures, including in February 2000, March 
2001, April 2001, and November 2001.  The seizures were 
generally related to the veteran not taking medication to 
prevent seizures.  The records note the head trauma in 
service and postservice, but do not otherwise comment on the 
etiology of the seizures.  The veteran reported to both his 
private and VA doctors that he believed his seizures were 
stress related.

The RO arranged for a VA examination, and asked that the 
examiner opine regarding a nexus between the veteran's 
seizures and his head trauma in service.  On VA examination 
in September 2002, the examiner opined that based on his 
experience the veteran's seizures were not related to the 
head trauma he sustained in service.  The examiner explained 
that the veteran's head trauma in service was relatively 
minor with "no true loss of consciousness and no amnesia for 
the event."  It was also noted that post-traumatic seizures 
usually occur within a year after the head trauma or sooner.  
The veteran's seizures did not begin until nine or ten years 
after his head trauma in service.

Further VA outpatient treatment records (through March 2003) 
reflect continued treatment for a seizure disorder.  At one 
point it was noted that the veteran's last seizure was in 
October 2002.  None of the records contain comment regarding 
the etiology of the seizures.

III. Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 C.F.R. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If certain chronic diseases (here, a seizure disorder) become 
manifest to a compensable degree within one year following a 
veteran's discharge from active duty, they may be presumed to 
have been incurred in service.  38 U.S.C.A. § 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Disability which is proximately due to, or the result of, a 
service-connected disability shall be service connected.  
38 C.F.R. § 3.310(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran alleges that his current seizure disorder arose 
from the head trauma he sustained in service.  The record 
amply establishes (and it is not in dispute) that the veteran 
currently has a seizure disorder.  It is also not in dispute 
that the veteran sustained a head injury in service.  What 
remains to be shown in order to establish service connection 
for the current seizure disorder is that it indeed is related 
to the head trauma sustained in 1988.  In that regard, there 
is no competent evidence that relates a current seizure 
disorder to the head injury the veteran suffered in service.  
As a seizure disorder was not manifested in service or in the 
first postservice year, service connection for such 
disability on the basis that it was first manifested in 
service and has persisted, or on a presumptive basis (as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309) is not warranted.  The lengthy time interval 
between the veteran's head trauma in service and the first 
postservice clinical notation of seizures, more than nine 
years, is of itself a factor for consideration against a 
finding that the current disability is related to service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
On September 2002 VA examination the examining physician 
specifically opined (with an explanation of the supporting 
rationale) that the veteran's seizure disorder is not related 
to his service, and specifically to the head trauma therein.  
There is no competent evidence (medical opinion to the 
contrary).  

The veteran's own statements relating his current disability 
to an injury in service are not competent evidence, as he is 
a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). 

In summary, while there is evidence of a current seizure 
disorder, as well as evidence of a remote head injury in 
service, there is no competent evidence that the two may be 
related.  A threshold requirement for establishing service 
connection is not met.  See Hickson, supra.  The 
preponderance of the evidence is against this claim, and it 
must be denied.


ORDER

Service connection for a seizure disorder is denied.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (by filing 
the NOD within one year of the date of mailing of notice of 
the RO decision), VA must respond by explaining the basis of 
the decision to the veteran (in the form of a SOC), and 
finally, the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal. See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

Here, the October 2002 rating decision granted service 
connection for (unidentified) residuals of head trauma, rated 
0 percent.  In his November 2002 NOD, the veteran disagreed 
with the 0 percent rating.  However, the SOC subsequently 
issued by the RO did not address the matter of the rating for 
residuals of head trauma.  Under Manlincon v. West, 12 Vet. 
App. 238, 240 (1999), when this occurs the Board must remand 
the case and instruct the RO that the issue remains pending 
in appellate status (see 38 C.F.R. § 3.160(c)) and requires 
further action. See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  
In this regard, it is noteworthy that this claim is not 
before the Board at this time, and will only be before the 
Board if the veteran files a timely substantive appeal after 
the SOC is issued.

Accordingly, the case is REMANDED for the following:

    The RO should issue an appropriate 
SOC in the matter of the initial rating 
for residuals of head trauma.  The 
veteran must be advised of the time 
limit for filing a substantive appeal, 
and that, in order for the Board to 
have jurisdiction in this matter, he 
must submit a timely substantive 
appeal.  If he timely perfects an 
appeal, this matter should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The purpose of this remand is to fulfill the requirements of 
the Court in Manlincon, supra.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


